Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that description in Paar related to yield falls short of establishing that the Lewis composition would inherently have these claimed properties and also does not render these claimed properties obvious when combined with Lewis. Applicant's arguments do not comply with 37 CFR 1.111 (c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited, further, they do not show clearly  how references do not meet the claim.
Examiner maintains that rejection, as the polymer used in Lewis is polyurethane to make the ink composition ([0027], Lewis). The instant application also uses the same polymer, polyurethane as the polymer particles for claimed composition (summary, page 2, instant application). 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, MPEP 2112.01. In this case, both polymer particles are .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as evidenced by Paar the yield stress is the minimum force that must be exceeded to the polymer particle to flow. Further, https://www.exilva.com/blog/sedimentation-stability-the-importance-of-yield-stress-and-storage-modulus, hereinafter storage, discloses that the yield stress of a material, is the value of the shear stress applied when the storage modulus start to deviate. Lewis discloses that the ink composition have a sufficiently high storage modulus G’ and under a shear stress, the ink formulation ideally exhibits significant shear thinning to allow flow of the polymer. 
 Also, http://www.rheologyschool.com/advice/rheology-tips/29-dynamic-and-static-yield-stress, hereinafter rheology, discloses that yield stress is function of shear rate and shear stress, as stated in Lewis , under shear stress the ink composition exhibit shear thinning behavior, i.e. that the shear thinning occur at increasing shear rate, which reveals a dynamic yield stress as evident in rheology (Figure 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 49-50, 58 and 60 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lewis et. al. (WO 2016145309) as evidenced by Anton Paar (“Basics of Rheology”, 2020).
Regarding claim 1, Lewis discloses a composite waterborne dispersion for 3D printing, comprising:  a first aqueous dispersion of polymer particles ([0027]-[0028]); an associative thickener([0054]); and a first functional filler comprising conductive particles ([0028]), the composition is film-forming when dried ([0028], conductive filament is highly stretchable). Lewis did not explicitly disclose the composition has a yield stress >0 Pa, however Lewis disclose that under shear stress, the ink composition exhibits shear thinning to allow flow ([0027].  As evidenced by Anton Paar, the yield point/yield stress is the minimum force that must be exceeded in order for the material to flow, hence Lewis yield stress has to be greater than 0 Pa.
Regarding claim 49, Lewis discloses a composite waterborne dispersion for 3D printing, comprising:  a first aqueous dispersion of polymer particles ([0027]); an associative thickener ([0054]); and a first functional filler selected from the group ([0054]), and the composition is film-forming when dried ([0028]). Lewis did not explicitly disclose the composition has a yield stress >0 Pa, however Lewis disclose that under shear stress, the ink composition exhibits shear thinning to allow flow ([0027].  As evidenced by Anton Paar, the yield point/yield stress is the minimum force that must be exceeded in order for the material to flow, hence Lewis yield stress has to be greater than 0 Pa.
Regarding claim 50, Lewis discloses that the first functional filler could consist 20 vol % ([0036]).
Regarding claim 58, Lewis discloses functional filler is fumed silica ([0054]).
Regarding claim 60, Lewis discloses that the first functional filler comprises PDMS ([0037]).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 49, 51,56 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frackman et. al. (US 20100300618) as evidenced by Anton Paar,(“Basics of Rheology”, 2020).
Regarding claim 1, Frackman discloses a composite waterborne dispersion for printing, comprising:  a first aqueous dispersion of polymer particles (abstract); an associative thickener(abstract); and a first functional filler comprising conductive particles (abstract), the composition is film-forming when dried ([0006]-[0007], conductive paste is highly stretchable). Frackman did not explicitly disclose the composition has a yield stress >0 Pa, however Frackman discloses  that under the composition has a viscosity which will allow itself to flow during the printing  process ([0007]).  As evidenced by Anton Paar, the yield point/yield stress is the minimum force that must be exceeded in order for the material to flow, hence yield stress has to be greater than 0 Pa.
Regarding claim 49, Frackman discloses a composite waterborne dispersion for 3D printing, comprising:  a first aqueous dispersion of polymer particles (abstract); an (abstract); and a first functional filler comprising  eutectic metal particles like tin-bismuth ([0033]), the composition is film-forming when dried ([0006]-[0007], conductive paste is highly stretchable). Frackman did not explicitly disclose the composition has a yield stress >0 Pa, however Frackman discloses  that under the composition has a viscosity which will allow itself to flow during the printing  process ([0007]).  As evidenced by Anton Paar, the yield point/yield stress is the minimum force that must be exceeded in order for the material to flow, hence yield stress has to be greater than 0 Pa.
Regarding claim 51, Frackman discloses that the filler could be tin-bismuth alloy ([0036]).
Regarding claim 56, Frackman discloses that the filler is glass fibers([0032]).
Regarding claim 59, Frackman discloses that the filler is glass fibers, which are made by usually by milling ([0032]).

Claim 52 are rejected under 35 U.S.C. 103 as being unpatentable over Frackman et.al. (US 20100300618) as evidenced by Anton Paar, (“Basics of Rheology”, 2020) in view of Boyd et. al. (US 20160263822).
Regarding claim 52, Frackman discloses functional filler being used for the composition but did not disclose that the filler comprises foaming agent. Boyd discloses a filler comprises insulating foam (abstract, claim 5)
It would be obvious to combine the teachings of Frackman with that of the insulating material taught by Boyd for the purpose of developing good insulating properties in the composition.
Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Frackman et.al. (US 20100300618) as evidenced by Anton Paar, (“Basics of Rheology”, 2020)in view of Tozuka et. al. (US 20140291585).
Regarding claim 53, Frackman discloses functional filler being used for the composition but did not disclose that the filler comprises alumina and boron nitride as recited in claim 53.  In the same field of endeavor pertaining to printing ink, Tozuka disclsoses boron nitride as the functional filler ([0254]).
Regarding claim 55, Frackman discloses functional filler being used for the composition but did not disclose that the filler comprises alumina as recited in claim 55.  In the same field of endeavor pertaining to printing ink , Tozuka disclsoses alumina as the functional filler ([0254]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See MPEP 2144.07.
It would be obvious for one ordinary skilled in the art to combine the teachings of Frackman with that of the teachings of Tozuka for the desire properties of the composition.
Claims 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Frackman et.al. (US 20100300618) as evidenced by Anton Paar, (“Basics of Rheology”, 2020) .
Regarding claim 54, Frackman discloses functional filler being used for the composition but did not disclose that the filler comprises ferrite as recited in claim 54.  In the same field of endeavor pertaining to conductive polymer ink, Okuzaki disclsoses ferrite ([0199]) as the functional filler.
Regarding claim 57, Frackman discloses functional filler being used for the composition but did not disclose that the filler comprises titanium oxide as recited in claim 57.  In the same field of endeavor pertaining to conductive polymer ink, Okuzaki disclsoses titanium oxide as the functional filler ([0196]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See MPEP 2144.07.
It would be obvious for one ordinary skilled in the art to combine the teachings of Frackman with that of the teachings of Tozuka for the desire properties of the composition.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frackman et.al. (US 20100300618) as evidenced by Anton Paar, (“Basics of Rheology”, 2020) in view of Lawrence et. al. (US 20030151028).
Regarding claim 61, Frackman discloses functional filler being used for the composition but did not disclose that the filler coprises carbon fiber.  In the same field of endeavor pertaining to conductive ink , Lawrence disclsoses carbon fiber as the functional filler ([0032]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,
It would be obvious for one ordinary skilled in the art to combine the teachings of Frackman with that of the teachings of Lawrence for the desire properties of the composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBJANI ROY/Examiner, Art Unit 1741                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774